Case 3:21-cv-00258-E-BT Document 3 Filed 02/05/21 Pageiof4 PagelD5
UNITED STATES DISTRICT COURT siepcr sayey

FOR THE NORTHERN DISTRICT OF TEXAS ©) 1.)

Fibe®

202. FES -5 AMI: 32

 

 

MOT Yo omy moe
Livda D, Shed 3-21CV0258-R
‘ Civil Action No.
AMaAZes
Defendant

COMPLAINT
L was le+ Gofor ASe Oi 804 mn A Tew

 

 

 

 

* Attach additional pages as needed.

Date A-§-AcZL!

Sige = Su Aa &. Lhe d

Print Name Livda 0, Shed

Adtess Aap Everest $f

City, Site, Zip CC dar -,' J) ,TexAS VGLCOF
Telephone GY 299 90 8F

 
Case 3:21-cv-00258-E-BT Document3 Filed 02/05/21 Page2of4 PagelD6

EEOC Form 161 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Linda D. Shed From: Dallas District Office
427 Everest Dr. 207 S. Houston St.
Cedar Hill, TX 75104 3rd Floor

Dallas, TX 75202

 

[_] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No.

Tammy R. Johnson,
846-2019-12351 Enforcement Supervisor (972) 918-3627

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEQC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO HOOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form. )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

SD Cha Re 0 A. November 19, 2020
Enclosures(s) Belinda F. McCallister, (Date Mailed)
District Director

ee: Neil M. Alexander Robert R. Barravecchio, Attorney

Shareholder VALLI KANE & VAGNINI, LLP

Amazon 600 Old Country Road

2301 McGee Street, 8th Floor Suite 519

c/o Littler Mendelson, P.c. -GSC (LCS) Garden City, NY 11530

Kansas City, MO 64108
.

Gase,e:21-cv-00258-E-BT Document3 Filed 02/05/21 Page3of4 PagelD 7
Fon iet ing
INFORMATION RELATED TO FILING SuIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below. )

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some Cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --. Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
 

Case 3:21-cv-00258-E-BT Document 3 Filed 02/05/21 Page4of4 PagelD 8

JS 44 (Rev. 10/20) - TXND (Rev. 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Liwda Li Shed

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

DEFENDANTS

(NUS.

NOTE:
THE TRACT OF LAND

Attomeys (If Known)

 

fAiMAaAZenv
County of Residence of First Listed Defendant

PLHINT! EOE
IN LAND CONDEMNATICN CASES,

EE

INY me —

FEB -5 al

 

 

 

 

 

Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) IN. CITIZENSHIP OF PRINCIPAL PARTIES , m be Plaibeigy
(For Diversity Cases Only) —_
([]! U.S. Government ([]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11) [J 1 Incorporated or Principal Place Ci¢ (4
of Business In This State
[12 US. Government []4 Diversity Citizen of Another State [J2 [J 2  tcorporated and Principal Place (Js Os
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a (13 [J 3 Foreign Nation Cle (Cis
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X” in One Box Ont)

 

 

 

  

 

    

  

 
 
 
 

   
 

  
   
   

 
  

    

Click here for: Ng

   
 
       
 

 
 
 
   

 
    
    
  
  

  

     

   
   

      
     
     
  
 
 
    
    
  

  

    

110 Insurance PERSONAL INJURY PERSONAL INJURY |_]62s Drug Related Seizure |_| 375 False Claims Act
120 Marine 310 Airplane [J 365 Personal Injury - of Property 21 USC 881 [| 423 Withdrawal | 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Oo 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical |_} 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated [ | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY . 880 Defend Trade Secrets | | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits H 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal [720 Labor/Management Protection Act
195 Contract Product Liability r) 360 Other Personal Property Damage Relations 861 HIA (1395ff) | | 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
J 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g))  } 891 Agricultural Acts

  
  
    
  
  
  

   
   
     
 

210 Land Condemnation 440 Other Civil Rights Habeas Corpus:

     

 

 

     
   
  
  
  

   
  

 

791 Employee Retirement

  

  
 
 

 
 

 

      
 
   

{| 893 Environmental Matters

      
  

220 Foreclosure 1 Voting 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General |] 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property 1 445 Amer. w/Disabilities -[_ | 535 Death Penalty ‘ ia 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
a 446 Amer. w/Disabilities -[_ | 540 Mandamus & Other 465 Other Immigration | _] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi

 

V. ORIGIN (Place an “X”" in One Box Only)
1 Original 2 Removed from
O Proceeding O State Court

Remanded from
Appellate Court

oO 3

ot Reinstated or oO 5 Transferred from CO 6 Multidistrict

Another District
(specify)

Reopened

8 Multidistrict
O Litigation -
Direct File

Litigation -
Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

Brief description of cause: # MAS [Aid OF F Beenus & of MY AFe,

 

 

 

 

 

VII, REQUESTEDIN = ((] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Clyes (No
VIII RELATED CASE(S)
IF ANY (Bee insiruction): — OGE DOCKET NUMBER
“DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
